Title: Edward Coles to James Madison, 29 March 1832
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Washington
                                
                                March 29. 1832
                            
                        
                        My friend Mr Robert C. Winthrop, a son of the Lieut: Governor of Massachusetts, being desirous of seeing
                            Virginia, and particularly anxious to become personally acquainted with you, I take the liberty of introducing him, and
                            his Lady, and Miss Gardner, by whom he is accompanyed, to you and Mrs. Madison
                        I avail myself of this occasion to send you and Mrs Madison a lithographic likeness recently taken of me,
                            and to renew to you both the assurances of my affectionate regard
                        
                            
                                Edward Coles
                            
                        
                    